Case 1:20-cv-00038-MSM-LDA Document 1 Filed 01/28/20 Page 1 of 3 PageID #: 1




                           UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF RHODE ISLAND

 MICHAEL P. TATRO,
                                                 :
                                                 :
         Plaintiff,
                                                 :
                                                 :
        v.
                                                 : C.A. No.
                                                 :
 ENHANCED RECOVERY, COMPANY,                     :
 LLC,                                            :
                                                 :
        Defendant.                               :
                                                 :

                      NOTICE OF REMOVAL TO FEDERAL COURT

       Defendant, Enhanced Recovery Company, LLC (“ERC”), by and through its undersigned

counsel and, pursuant to 28 U.S.C. § 1446, hereby files its Notice of Removal of this action from

the Kent County Superior Court to the United States District Court for the District of Rhode

Island as follows:

       1.      On or about December 17, 2019, Plaintiff, Michael P. Tatro (“Plaintiff”), filed a

civil action in the Kent County Superior Court, styled Michael P. Tatro v. Enhanced Recovery

Company, Case No. KC-2019-1397.

       2.      On January 6, 2020, a copy of the Complaint was served on ERC. This Notice of

Removal is being filed within thirty (30) days of Defendant’s receipt through service of

Plaintiff’s Complaint and, therefore, under 28 U.S.C. § 1446(b)(1), this Notice of Removal is

timely and proper.

       3.      Additionally, pursuant to 28 U.S.C. § 1446(a), true and legible copies of all

process, pleadings, and orders of every kind on file in the state and known to have been served
Case 1:20-cv-00038-MSM-LDA Document 1 Filed 01/28/20 Page 2 of 3 PageID #: 2




by, or upon ERC, are attached hereto as composite Exhibit “A.” Defendant is not aware of any

further proceeding in the above-described civil action.

        4.       This Court possesses original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as this civil action involves a federal question.

        5.       Plaintiff alleges that ERC violated the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (the “FDCPA”) and the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

seq. (the “FCRA”), as well as a number of Rhode Island statutes, and asserts common law claims

against ERC. The FDCPA and FCRA are laws of the United States and, therefore, pursuant to 28

U.S.C. § 1441(a), these claims are removable to this Court.

        6.       Additionally, Plaintiff’s state law claims arise from the same set of common

allegations as his FDCPA and FCRA claims. Accordingly, this Court has supplemental

jurisdiction over these claims and they are properly removable to this Court. See ; 28 U.S.C.

§§ 1367, 1441(c).

        7.       ERC will promptly file the Notice of Filing Notice of Removal attached hereto as

Exhibit “B,”1 with a copy of this Notice of Removal, in the Office of the Clerk of the Kent

County Superior Court. ERC will also promptly provide a written copy of the Notice of Removal

to Plaintiff.

        8.       ERC has complied with all conditions precedent to the removal of this action.

        WHEREFORE, Defendant, Enhanced Recovery Company, LLC, respectfully gives

notice that the above-described civil action now pending in the Kent County Superior Court, is

removed therefrom to this Court.




1
  The exhibit to the Notice of Filing Notice of Removal, consisting of this Notice of Removal, has been omitted
from Exhibit A.
Case 1:20-cv-00038-MSM-LDA Document 1 Filed 01/28/20 Page 3 of 3 PageID #: 3




Dated: January 28, 2020                       Respectfully Submitted,
                                              ENHANCED RECOVERY COMPANY, LLC

                                              By its attorneys

                                              /s/ Clint D. Watts
                                              Clint D. Watts, Esq. (# 9342)
                                              Paul E. Dwyer (#3956)
                                              McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                              Metro East Office Park
                                              117 Metro Center Boulevard, Suite 1004
                                              Warwick, RI 02886
                                              Telephone: 401.298.9001
                                              Facsimile: 401.921.2134
                                              Email: cwatts@mdmc-law.com
                                                     pdwyer@mdm-law.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of January, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system and service of same to the
following via first class, regular mail.

Michael P. Tatro, Pro Se
Federal Correction Institute
33 1/2 Pembroke Road
Danbury, CT 06811


                                              /s/ Clint D. Watts
                                              Clint D. Watts
